Citation Nr: 1145445	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  04-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to August 1, 1994, for the grant of service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected status post discectomy, degenerative joint disease (DJD) of the lumbosacral spine.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to June 1959.  

This appeal initially came to the Board of Veterans' Appeals (Board) from an October 2003 rating decision.  

The Board, in a January 2007 decision, denied earlier effective dates for service connection for back and lung disabilities, and remanded the claim regarding an initial disability rating in excess of 20 percent for a lower back disability for further development. 

The Veteran appealed the two issues regarding effective dates to the Court of Appeals for Veterans Claims (Court) which partially vacated the January 2007 Board decision and returned the Veteran's claim to the Board for compliance with a joint motion for remand. 

In a subsequent August 2009 decision, the Board granted effective dates of August 1, 1994, and August 16, 1996, for service connection for COPD and a low back disability respectively and denied an increased initial disability rating for the Veteran's low back disability.  The Veteran appealed the Board's decision regarding the effective date for his service-connected COPD and the evaluation of his low back disability to the Court, which in a March 2011 order, granted a joint motion for remand, remanding that part of the Board's August 2009 decision regarding these issues for compliance with the terms of the joint motion.  

It is noted that the Veteran has testified at a hearing before a Veterans' Law Judge (VLJ) in 2005.  The VLJ who conducted the 2005 hearing has since retired from the Board.  The Veteran was offered the opportunity to testify at an additional hearing before the Board, but he declined.

As previously noted in the August 2009 Board decision, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in correspondence dated in October 2003.  In October 2009, the RO forwarded to the Veteran a formal application for this benefit, and noted that no action would be taken until a response was received.  No response was received from the Veteran, and consequently no further action was taken by the RO on the matter.  It is observed, however, that the Veteran's latest representative has again raised this issue in a September 2011 presentation.  Accordingly, it is referred anew to the RO for appropriate action.  

The issues of entitlement to an initial increased disability rating for status post disectomy and DJD of the lumbosacral spine, and for service connection for sleep apnea and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran was denied service connection for a lung disorder by a September 1979 rating decision; and an appeal was not perfected.  His applications to reopen the claim were subsequently denied in November 1991, and April 1993.

2.  On August 1, 1994, the Veteran submitted an application to reopen his claim for service connection for a lung disability which was ultimately granted in an October 2003 rating decision.

3.  In March 2003, newly-received service treatment records were associated with the claims files, which however, did not enhance the content of the service treatment records that were already of record in 1979, for the purposes of analyzing a service connection claim.  

4.  In an October 2003 rating action, service connection was granted for COPD, but the award was not based, even in part, on the service treatment records received in March 2003.  

5.  Following the issuance of the April 1993 Board decision, a formal or informal claim to reopen the previously denied claim for service connection for a lung disability was not received prior to August 1, 1994.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 1, 1994, for the award of service connection for COPD have not been met.  38 C.F.R. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Nevertheless, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for the grant of service connection for COPD in the October 2003 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran as provided under 38 U.S.C.A. § 5103(a) is not required with regard to his claim for an earlier effective date for the grant of service connection for COPD.

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of his claim.  VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board notes that the Veteran's service treatment records, VA medical treatment records and evaluations are of record, as well as private treatment records and letters from the Veteran's private treating physician.  Also of record are Social Security Administration records, transcripts of the Veteran's testimony at his personal hearings and the Veteran's and his representatives' written contentions regarding the circumstances of his claim, and these records were reviewed by both the RO and the Board in connection with the Veteran's claim.  

Analysis

The Veteran seeks an effective date prior to August 1, 1994, for the grant of service connection for his COPD.  The Veteran has made several arguments previously for why he believes an earlier effective date is warranted.  The March 2011 joint motion found that the Board should address whether he is entitled to an earlier effective date through application of 38 C.F.R. § 3.156(c)(1).  Because service treatment records not previously of record were added to his claims files in March 2003, the Veteran and his representative argue that the proper effective date is in August 1979, the date of his original claim for service connection for a "spot" on his lung.

Service connection has been established for the Veteran's COPD effective August 1, 1994.  Historically, the Veteran filed a claim for service connection for a lung disorder in August 1979.  The claim was denied at that time and the Veteran did not perfect an appeal.  Another attempt to reopen the claim was ultimately denied by a Board decision in April 1993.  On August 1, 1994, a letter was received from the Veteran raising the issue of service connection for a lung disorder.  In its August 2009 decision, the Board found that the Veteran continued to pursue his claim for service connection for a lung disability from that date, and that it was the earliest date for which service connection could be granted, noting that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

Generally, the assignment of effective dates of VA awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of a compensation claim based on an original claim or a claim reopened after final disallowance will be "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Under the provisions of 38 C.F.R. § 3.156(c)(1), it states that at any time after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Included are service records that are related to a claimed in-service event, injury, or disease, regardless of whether such record mentions the veteran by name, "as long as the other requirements of paragraph (c) of this section are met."  Such records do not apply when VA could not have obtained the records because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  

An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  Id. at (c)(3).  

In the joint motion, the parties noted that the RO received service medical records "some of which were not of record at the time of the prior final denial of the claim" in March 2003, and further noted that the Board was consequently required to address the applicability of 38 C.F.R. § 3.156(c) in determining the proper effective date of the grant of service connection for COPD.

At the time of the September 1979 rating decision denying service connection for a lung disability, evidence of record included service treatment records indicating the Veteran was hospitalized in March 1959 for diagnosed pulmonary infiltration, cause undetermined.  Also of record was his June 1959 discharge examination report which found him to be physically qualified for active duty and that a chest X-ray study was negative.  VA treatment records were also of record indicating the Veteran had been diagnosed to have COPD in May 1979.  The records further showed that he had been diagnosed to have bronchitis/rhinitis secondary to cigarette smoking.  

The September 1979 rating decision, determined that there was no evidence of a chronic lung disability in service and no medical evidence to establish a relationship between the abnormal X-ray findings in the base of the right lung in service and his currently diagnosed lung disability.  

In contrast, the October 2003 rating decision shows that service connection for the Veteran's COPD was granted because a VA examiner opined that the Veteran's current lung disorder was at least as likely as not incurred while in the military.  The VA examination was conducted in September 2003.  Indeed, although he was diagnosed with COPD as early as 1979, (which was 20 years after his service discharge), the earliest competent evidence of record etiologically linking the Veteran's COPD to his service is a September 1996 letter from his private physician.

The Board has carefully reviewed the evidence of record, the provisions of 38 C.F.R. § 3.156(c), the Federal Register, see 70 Fed. Reg. 35,388 (June 2005) and 71 Fed. Reg. 52455 (September 2006), and the holding in Vigil v. Peake, 22 Vet. App. 63 (2008), and concludes that the preponderance of the evidence is against a finding that the provisions of 38 C.F.R. § 3.156(c) apply in this case.  

One of the purposes of reconsidering a claim under the provisions of 38 C.F.R. § 3.156(c) is that a newly-received service record provides facts that were not in the claims file previously or even provides more detailed facts involving an incident that were not of record previously.  The service medical records associated with the claims files in March 2003 were merely the day to day routine records from the Veteran's March 1959 hospitalization in service.  These records do not provide any new information or enhance the evidence provided by the service treatment records already of record at the time of the September 1979 rating decision.  

The provisions of 38 C.F.R. § 3.156(c) were amended during the appeal period in 2006.  See 70 Fed. Reg. 35,388, 35,389 (June 2005).  Following VA's proposal of the rule and receipt of comments, VA noted, in discussing reconsideration of a claim based on the receipt of newly-discovered service treatment records that, "[W]e believe that newly-discovered service medical records ordinarily would provide a basis for retroactive benefits in disability compensation claims."  71 Fed. Reg. 52455, 52456 (September 2006) (Emphasis added).  Such statement would indicate that the newly-discovered service treatment records would provide a fact in service that was not previously known.  For example, in the proposed comments, when providing an example of when retroactive benefits would be warranted, VA stated the following, in part:

This provision would apply, for example, in cases where a veteran files a claim for disability compensation, which VA denies because there is no evidence of an in-service injury.  Years later, if VA received service department records that show an in-service injury, and obtains a medical opinion that links that injury to the claimant's current disability, it would grant service connection.

70 Fed. Reg. at 35389.

Thus, such wording indicates that the newly-submitted service records would substantiate a fact that either had been previously rejected or had not been previously known.  That is not the factual scenario in this case.  The fact that the Veteran had been hospitalized for diagnosed pulmonary infiltrate of undetermined cause in service was of record at the time of the September 1979 rating decision.  Additionally, the Veteran's claim was not denied in 1979 because of a lack of evidence of a lung disability in service, but rather because there was not competent evidence etiologically linking his current lung disability to his service.

The Board finds that it would be difficult to allege that the September 2003 VA examiner specifically used the added service treatment records in providing his or her positive opinion.  For example, the examiner merely notes facts indicated in service treatment records associated with the claims file since before the 1979 rating decision and appears to rely heavily on the Veteran's stated work history in service to formulate his or her opinion.  Thus, the Board concludes that the subsequently added service treatment records cannot meet all the requirements of 38 C.F.R. § 3.156(c), because they were not used in awarding the Veteran service connection for COPD.  See 38 C.F.R. § 3.156(c)(1)(i) and (3).  

Because these records do not meet all the requirements of 38 C.F.R. § 3.156(c), see (c)(1)(i) (stating that such record must meet "the other requirements of paragraph (c)"), which includes (c)(3) (addressing that the award of the benefit must be based, at least in part, on the service treatment record(s)), the provisions of 38 C.F.R. § 3.156(c) do not apply to the Veteran's claim for an earlier effective date.

The Board finds that none of these records were used as the basis or partial-basis to award the Veteran service connection for COPD through either the medical professional who provided a positive opinion in September 2003 or the October 2003 rating specialist.  

Therefore, given that the Veteran's claim to reopen his previously denied claim for service connection for a lung disability was received by VA on August 1, 1994, the Board finds that there is no basis upon which to assign an effective date earlier.  The preponderance of the evidence is against the Veteran's claim for an effective date earlier than August 1, 1994, for the award of service connection for COPD, and the appeal must be denied.


ORDER

An effective date prior to August 1, 1994, for the grant of service connection for COPD is denied.


REMAND

With regard to the Veteran's claims of entitlement to service connection for sleep apnea and GERD, by filing a timely and valid NOD with the December 2007 rating decision in February 2008, the Veteran initiated appellate review of these issues.  The Veteran has not been furnished a statement of the case that addresses these issues.  Therefore, the Board is required to remand the issues to the RO for issuance of a proper statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

With regard to the evaluation of the Veteran's lumbar spine disability, VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran's most recent VA orthopedic examination of his service-connected low back was conducted in March 2007, more than four years ago, and it is contended the condition has deteriorated.  Another VA examination should be conducted.  

Finally, the Board notes that the Veteran's most recent VA treatment records are dated in August 2008.  In April 2011 correspondence, the Veteran requested VA to get his more recent VA treatment records.  Copies of any available VA records subsequent to August 2008 need to be obtained and incorporated in the claims files.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a Statement of the Case with respect to the issues of entitlement to service connection for sleep apnea and GERD.  The RO should return these issues to the Board only if the Veteran files a timely substantive appeal.

2.  VA should obtain any VA treatment records, dating from August 2008 to the present, and associate the records with the Veteran's claims files.

3.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA orthopedic examination, to determine the current nature and severity of his service-connected low back disability.  All indicated tests and studies should be accomplished, to include testing for Goldwaithe's sign, and the findings then reported in detail.

The examiner should report the range of motion measurements for the low back, in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function should be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should identify whether there is any evidence of degenerative disc disease (DDD) or intervertebral disc syndrome (IVDS) of the lumbar spine.  If so, the examiner should opine whether any DDD and/or IVDS is part of the Veteran's service-connected low back disability.  If so, the examiner should identify whether the Veteran has had any incapacitating episodes during the course of his appeal that required physician prescribed bed rest.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  Thereafter, VA should readjudicate the issue on appeal.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


